DETAILED ACTION
Introduction
This office action is in response to correspondence filed April 01, 2019 in reference to application 16/523,675. Claims 1, 4-7, 10-12, and 14-24 are pending and have been examined. The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to prior patent No. 10,424,291, was filed on April 9, 2021.

Reason for Allowance
Claims 1, 4-7, 10-12, and 14-24 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 3/10/2021 have been fully considered and are persuasive.  Thus, 35 USC 103 rejection to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “analyze”, “perform”, “identify”, “search” and “control” as recited in claim 1 or similarly recited in claims 1 and 19-23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659